DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Yoshikawa et al. (WO 2016/063455 (corresponding PGPub 2017/0309942 used for citation purposes)).
The applied reference has a common Inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Considering Claim 1, Yoshikawa discloses a microbial fuel cell (microbial fuel cell 100 [0065, Figure 5]) comprising: 
a negative electrode (anode 20 [0052]) composed of a carbon material by laminating a plurality of graphenes on one another (anode includes graphite in which graphene layers are stacked and laminated on one another to form a sheet (same as layer 2 in electrode 10) [0055]). The claimed invention states that the exposed surface faces of the graphenes in a lamination direction inherently provide exposed surfaces [0018], and that formation of through holes increases the exposed surfaces of the carbon material [0022]. Because Yoshikawa discloses stacked graphenes that will inherently have exposed surface faces in a lamination direction [0055], and because Yoshikawa teaches that the anode is provided with continuous spaces (voids) in the thickness direction to improve ion permeability [0053] while easily transmitting electrons to the external circuit [0055], optimizing the through holes for ion permeability and conductivity while inherently reading on an exposed surface area (lamination direction) with respect to a volume of the carbon material of 1.0 x 10-5 to 20 cm2/cm3 would have been obvious to a person of ordinary skill in the art. 

wherein the negative electrode and the positive electrode are immersed in an electrolysis solution (electrodes are impregnated with liquid 6 to be treated [0061, 0068]), and at least a part of the positive electrode is exposed to a gas phase (cathode is arranged so as to come into contact with the gas containing oxygen [0061]). 
Considering Claim 2, the claimed invention states that the exposed surface faces of the graphenes in a lamination direction inherently provide exposed surfaces [0018], and that formation of through holes increases the exposed surfaces of the carbon material [0022]. Because Yoshikawa discloses stacked graphenes that will inherently have exposed surface faces in a lamination direction [0055], and because Yoshikawa teaches that the anode is provided with continuous spaces (voids) in the thickness direction to improve ion permeability [0053] while easily transmitting electrons to the external circuit [0055], optimizing the through holes for ion permeability and conductivity while inherently reading on an exposed surface area (lamination direction) with respect to a volume of the carbon material of 0.4 to 7 cm2/cm3 would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 3, Yoshikawa discloses that the negative electrode has through holes going along the lamination direction of the graphenes (anode is provided with continuous spaces (voids) in the thickness direction (same as stacking direction) to improve ion permeability [0053]). 
	Considering Claim 4, Yoshikawa discloses that the anode is provided with continuous spaces (voids) in the thickness direction to improve ion permeability [0053]. Because Yoshikawa teaches that the anode is provided with continuous spaces (voids) in the thickness direction to improve ion permeability [0053] while easily transmitting electrons to the external circuit [0055], optimizing the through holes for ion permeability and conductivity and coming up with an aperture ratio of 1 to 70% would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 5, Yoshikawa discloses that the carbon material is a graphite sheet (anode conductive sheet is a graphite sheet [0055]). 
	Considering Claim 6, Yoshikawa discloses an ion transfer layer having hydrogen ion permeability, the ion transfer layer being provided between the negative electrode and the positive 
	 Conclusion
	Additional related prior art references that are not relied upon include US PGPub 2013/0004798, US PGPub 2014/0141286, and US PGPub 2014/0315046.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725